Termination Agreement and Release

 

This Termination Agreement and Release (this “Agreement”) is made this 16th day
of September, 2011, by and among OPTIMIZERx CORPORATION, a Nevada corporation
(the “Company ”), OPTIMIZERx CORPORATION, a Michigan corporation (the
“Guarantor”), VICIS CAPITAL MASTER FUND, a sub-trust of Vicis Capital Series
Master Trust, a unit trust formed under the laws of the Cayman Islands
(“Vicis”), Physicians Interactive Holdings, LLC, a limited liability company
formed under the laws of the State of Delaware (“PIH”) and Physicians
Interactive Inc., a Delaware corporation (“PI”).

 

This Agreement is entered into with reference to the following:

 

A.                  On or about October 5, 2010, the Company and PIH entered
into that certain Strategic Partnering Agreement to establish a strategic
partnering relationship to facilitate the distribution by each party of the
other’s products and services and the development of joint offerings for each
other’s customers.

 

B.                  On or about October 5, 2010, the Company and PI entered into
that certain Securities Purchase Agreement (the “Purchase Agreement”) and
(together with Vicis and/or Guarantor, as applicable) other related Transaction
Documents (as that term is defined in the Purchase Agreement, and all other
capitalized terms not defined in this Agreement shall have the meanings ascribed
to such terms in the Purchase Agreement), pursuant to which PI purchased the
Securities from the Company, and the Company amended and restated its Amended
and Restated Security Agreement dated as of June 4, 2010 with Vicis for the
purpose of granting in favor of Vicis, for the benefit of Vicis and PI, a
security interest in and liens on all of the Company’s assets.

 

C.                  On or about October 5, 2010, the Guarantor executed in favor
of and delivered to PI and to Vicis, for the benefit of Vicis and PI, certain
guaranties, that certain Second Amended and Restated Guarantor Security
Agreement, and other pledges of collateral in connection with the financial
accommodations to the Company under the Purchase Agreement.

 

D.                  On or about September 8, 2008, the Company entered into a
Securities Purchase Agreement for the sale of Series A Convertible Preferred
Stock with Vicis and later on June 4, 2010 the Company entered into a second
Securities Purchase Agreement with Vicis for the sale of Series B Convertible
Preferred Stock (the transactions contemplated thereby together, the “Vicis
Financings”). In connection with the Vicis Financings, the Company granted Vicis
a security interest in the Company’s assets and further agreed to register
certain shares brought about by the financings. In order to induce PI to enter
into the Purchase Agreement with the Company, Vicis agreed to modify its Amended
and Restated Security Agreement and Amended and Restated Registration Rights
Agreement with the Company. These modified agreements, which were entered into
on or about October 5, 2010 and are referred to as part of the Transaction
Documents, include the Second Amended and Restated Security Agreement, the
Second Amended and Restated Guarantor Security Agreement, the Amended and
Restated Registration Rights Agreement, the Securityholders’ Agreement, and the
Intercreditor Agreement.

 

E.                   On the terms and subject to the conditions of this
Agreement, the parties desire to: (i) terminate the Strategic Partnering
Agreement and the Purchase Agreement and accompanying Transaction Documents with
respect to PIH and PI; and (ii) restore the terms of the security interest and
registration rights that the Company had with Vicis under the Vicis Financings
immediately prior to the closing of the transactions contemplated under the
Transaction Documents.



 

 



NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto acknowledges and agrees as follows.

 

1.                   Payoff Amount. Within a reasonable period of time following
the execution of this Agreement, but in no event later than 4:00 p.m. on
September 30, 2011, the Company shall pay to PI in cash the aggregate amount of
$1,056,876 (the “Payoff Amount”) by wire transfer of immediately available funds
to the account provided by PI.

 

2.                   Termination of Obligations. The parties acknowledge and
agree that upon receipt of the fully executed counterparts of this Agreement and
receipt by PI of the Payoff Amount, all of the Terminated Obligations (as
defined below) of the Company and/or Guarantor to PI and of PI to the Company
and/or Guarantor shall terminate and be of no further force or effect. As used
herein, “Terminated Obligations” means all obligations of the Company and/or
Guarantor to PI and of PI to the Company and/or Guarantor outstanding under the
Transaction Documents including, but not limited to, all principal and interest
owed under the Note, all obligations under the Contingent Warrant, all security
interests, registration rights, guaranties, legal fees and other charges
outstanding or payable under the Purchase Agreement and accompanying Transaction
Documents (other than the Warrant) and all obligations of PIH and the Company
under the Strategic Partnering Agreement, excluding (a) the Warrant, which shall
remain outstanding and in full force and effect in accordance with its terms
unaffected by this Agreement and (b) Sections 4.1, 4.2 and 8 of the Strategic
Partnering Agreement, which shall continue in effect in accordance with their
terms unaffected by this Agreement. PIH and the Company further agree that there
shall be a transition period with respect to the Strategic Partnering Agreement
to allow for the completion of any pending deals. Schedule A hereto sets forth
the matters to be undertaken by the Company and PIH during such transition
period. The parties further acknowledge and agree that upon receipt of the fully
executed counterparts of this Agreement and receipt by PI of the Payoff Amount,
the Intercreditor Agreement and the Securityholders’ Agreement shall be of no
further force or effect.

 

3.                   Release of Collateral. PI shall, as promptly as practicable
after receipt of the Payoff Amount, and hereby authorizes each of the Company,
Guarantor and Vicis to:

 

a.                   Execute and deliver Uniform Commercial Code termination
statements or amendments required to remove PI as a secured party of record on
those financing statements previously filed by Vicis, on behalf of the PI and
Vicis, with respect to the Obligations;

 

b.                   Execute and deliver any and all other lien releases and
other similar discharge or release documents (and if applicable, in recordable
form) that the Company, Guarantor or Vicis reasonably may request to release the
security interests of PI and all other notices of security interests and liens
of PI (but for the avoidance of doubt not in either case of Vicis) previously
filed by PI or by Vicis, for the benefit of the PI and Vicis, with respect to
the Obligations;

 

4.                   Return of Note and Contingent Warrant. PI shall, as
promptly as practicable after receipt of the Payoff Amount, return the Note to
the Company and, if already received, return the Contingent Common Stock Warrant
to purchase up to an aggregate of 1,000,000 shares of Common Stock in the form
attached to the Purchase Agreement as Exhibit C (but for the avoidance of doubt
shall not be obligated hereby to return the Warrant).



2

 



 

5.                   Restoration of Agreements under the Vicis Financings. Upon
the satisfaction of the Company and Guarantor of the performance required by
Sections 3, 4, and 5 of this Agreement, Vicis and the Company and/or Guarantor,
as the case may be, shall enter into a Third Amended and Restated Security
Agreement in the form attached hereto as Exhibit A, Third Amended and Restated
Guarantor Security Agreement in the form attached hereto as Exhibit B, Second
Amended and Restated Registration Rights Agreement in the form attached hereto
as Exhibit C, and Amendment to Series B Purchase Agreement in the form attached
hereto as Exhibit D, each such agreement of which is intended to materially
restore in full the relationship that existed between Vicis and the Company
and/or Guarantor, as the case may be, pursuant to such agreements that were in
place under the Vicis Financings and were subsequently modified in connection
with the Purchase Agreement and accompanying Transaction Documents as if the
Purchase Agreement and accompanying Transaction Documents were never executed.
The parties to this Agreement agree to execute and deliver all necessary
documents to restore the terms of such agreements as existed under the Vicis
Financings immediately prior to the closing of the transactions contemplated
under the Transaction Documents as provided hereto. The Company agrees that the
restrictive legend described in Section 6(a) of the Securityholders’ Agreement
shall be removed from all securities held by Vicis bearing such legend.

 

6.                   Restrictions. The Company acknowledges that by virtue of
the Strategic Partnering Agreement, the Company and its affiliates have been
provided confidential and other information regarding PIH’s marketing strategies
and customer relationships. In light of the foregoing, the Company agrees that,
for a period of one year after the execution of this Agreement, neither the
Company nor any of its affiliates will enter into a strategic partnership, joint
venture or other similar arrangement pertaining to any of the activities
specified in Recital A to the Strategic Partnering Agreement with any of the
following competitors of PI: WebMD, LLC, Epocrates, Inc., PDR Network, LLC and
PDI, Inc. or any of their respective affiliates.

 

7.                   Release by and among the Company, the Guarantor, PI and
PIH. Each of the Company and the Guarantor, on the one hand, and PI and PIH, on
the other hand, releases, remises, acquits and forever discharges any other
party to this Agreement and their related or controlled entities, and all of
their directors, officers, members, managers, partners, employees, servants,
attorneys, assigns, heirs, successors, agents and representatives, past and
present, and the respective successors, executors, administrators and any legal
and personal representatives of each of the foregoing, and each of them, from
any and all claims, demands, actions, causes of action, debts, liabilities,
rights, contracts, obligations, duties, damages, costs, expenses or losses, of
every kind and nature whatsoever, and by whomever asserted, whether at this time
known or suspected, or unknown or unsuspected, anticipated or unanticipated,
direct or indirect, fixed or contingent, or which may presently exist or which
may hereafter arise or become known, in law or in equity, in the nature of an
administrative proceeding or otherwise, for or by reason of any event,
transaction, matter or cause whatsoever, with respect to, the Terminated
Obligations, provided that nothing contained in this Section 7 shall release or
otherwise relieve any of the Company, the Guarantor, PIH or PI from any of their
obligations under this Agreement.

 



It is understood by the parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts now known to a party or the parties or believed by a party or the
parties to be true, and each party therefore expressly assumes the risk of the
facts turning out to be so different and agrees that the foregoing release shall
be in all respects effective and not subject to termination or rescission by any
such difference in facts.

 

8.                   Release by and between PI and Vicis. Each of PIH, PI and
Vicis, respectively, except for the obligations set forth in this Agreement,
hereby releases, remises, acquits and forever discharges Vicis, PIH and PI,
respectively, and their respective related or controlled entities, and all of
their respective directors, officers, members, managers, partners, investment
advisors, interest holders, employees, servants, attorneys, assigns, heirs,
successors, agents and representatives, past and present, and the respective
successors, executors, administrators and any legal and personal representatives
of each of the foregoing, and each of them, from any and all claims, demands,
actions, causes of action, debts, liabilities, rights, contracts, obligations,
duties, damages, costs, expenses or losses, of every kind and nature whatsoever,
and by whomever asserted, whether at this time known or suspected, or unknown or
unsuspected, anticipated or unanticipated, direct or indirect, fixed or
contingent, or which may presently exist or which may hereafter arise or become
known, in law or in equity, in the nature of an administrative proceeding or
otherwise, for or by reason of any event, transaction, matter or cause
whatsoever, with respect to, in connection with or arising out of the
Securityholders’ Agreement, the Intercreditor Agreement, the Second Amended and
Restated Security Agreement, the Second Amended and Restated Guarantor Security
Agreement, and the Amended and Restated Registration Rights Agreement.



3

 

 



It is understood by the parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts now known to a party or the parties or believed by a party or the
parties to be true, and each party therefore expressly assumes the risk of the
facts turning out to be so different and agrees that the foregoing release shall
be in all respects effective and not subject to termination or rescission by any
such difference in facts.

 

9.                   No Assignment. The parties to this Agreement represent and
warrant that neither they nor their affiliated persons or entities have assigned
or transferred any claim or interest herein or authorized any other person or
entity to assert any claim or claims on its behalf with respect to the subject
matter of this Agreement.

 

10.                Non-Disparagement. The parties agree not to make any oral or
written statements or otherwise take any action that is intended or may
reasonably be expected to disparage the reputation, business, prospects or
operations of any other party to this Agreement.

 

11.                Further Assurances. From time to time, at the request of any
party hereto and without further consideration, the other parties will execute
and deliver to such requesting party such documents and take such other action
as such requesting party may reasonably request in order to consummate more
effectively the releases contemplated hereby or that otherwise may be reasonably
required to carry out the terms of this Agreement..

 

12.                Choice of Law; Severability. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York as applied
to agreements among parties resident therein. Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

13.                Advice of Counsel. Each party has had advice of independent
counsel of its own choosing in negotiations for and the preparation of this
Agreement, has read this Agreement in full and final form, and has had this
Agreement fully explained to it to its satisfaction.

 

14.                No Third Party Beneficiaries. This Agreement is executed for
the parties hereto, and no other person, corporation, partnership, individual or
other entity not a party to this Agreement shall have any rights herein as a
third party beneficiary or otherwise, except to the extent expressly and
specifically provided herein.

 

15.                Counterparts. This Agreement may be executed in duplicates
and counterparts, which, taken together, will be deemed and serve as an
original. In addition, the parties agree that their authorized representatives
may bind them to the terms of this Agreement with signatures exchanged by fax or
electronic transmission (in .pdf format), and each duplicate faxed or electronic
signature copy shall be deemed to be an original of this Agreement.

 

16.                Entire Agreement. This is the entire Agreement between the
parties with respect to this matter. There are no other agreements or
understandings, written or oral, express or implied.

 

17.                Joint Press Release. The Company, PIH and PI shall cooperate
with each other in the development and distribution of all news releases and
other public disclosures with respect to this Agreement, and except as may be
otherwise required by law, neither the Company nor PI shall issue any news
release, or other public announcement or communication with respect to this
Agreement unless such news release, public announcement or communication has
been mutually agreed upon by the parties hereto. Notwithstanding the foregoing,
a party may, without the prior consent of the other party (but after prior
consultation with the other party), issue such press release or public
disclosure as may upon the advice of counsel be required by law.



4

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives.

 

OPTIMIZERX CORPORATION (Nevada) By: /s/ H. David Lester Name: H. David Lester
Title: CEO OPTIMIZERX CORPORATION (Michigan) By: /s/ H. David Lester Name: H.
David Lester Title: CEO

VICIS CAPITAL MASTER FUND

By: Vicis Capital, LLC, its investment advisor

By: /s/ Keith W. Hughes Name: Keith W. Hughes Title: CFO PHYSICIANS INTERACTIVE
HOLDINGS , LLC. By: /s/ Donato J. Tramuto Name: Donato J. Tramuto Title: Vice
Chairman & CEO PHYSICIANS INTERACTIVE, INC. By: /s/ Donato J. Tramuto Name:
Donato J. Tramuto Title: Vice Chairman & CEO

 

5

 

 

SCHEDULE A

 1. Current joint client contracts (listed below) for existing projects would be
    serviced through completion according to the existing terms of the Strategic
    Partnering Agreement. If requested by PI's, additional extensions regarding
    these customer contracts will be considered in good faith by OPTIMIZERx
    Corp.
     1. PharmaDerm
     2. Omnaris
     3.  

 2. For clients where PI has submitted proposals as listed and attached hereto
    as Exhibit E, and approved by OPTIMIZERx, OPTIMIZERx Corp would agree to
    honor the existing terms of the Strategic Partnering Agreement, for
    contracts signed prior to December 31, 2011. Customers with outstanding
    proposals are named below: 
     1. GlaxoSmithKline
     2. Watson Pharmaceuticals
     3. Bayer
     4. Abbott
     5. Lilly
     6. AstraZeneca

 3. For both of the above, Parties will bear their own costs related to
    fulfilling current and future obligations according to the terms of the
    Strategic Partnering Agreement.

